Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 7/28/21.
The IDS, filed 7/13/21, has been considered.
Claims 1-4, 6-13 and 15-22 are pending.
Response to Amendment/Arguments
Applicant has amended the claims with new limitations, requiring a new grounds of rejection to address the added limitations.  The added limitations of a control module comprising a microcontroller with an RTC and a multiplexer, independent from the computer is taught by Krinke, who teaches a control module (backup server 100, a computer system inherently having RTC/clocking mechanism for generating clocking/timing signals for proper computing operations [i.e. detect timing; 9/25-31], and include a multiplexer/selector for selecting volumes for backup/replications (Fig. 1; 3/60-4/3; 4/4-41; 6/37-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinke et al (US 9600376, “Krinke”) in view of Reardon (US 5434562).

As to claim 1,13,22:

(i) a plurality of backup storage devices (storage devices 150,160; Fig. 1, 10; 5/38-65); 
(ii) one or more connectors for connecting said plurality of backup storage devices to said computer system (interconnect/communication infrastructure between storage devices and servers 100, 120; Fig. 1,10; 3/50-68, 19/44-20/44); and 
(iii) a control module comprising a microcontroller with its own real-time clock (RTC) and a multiplexer (backup server 100 is a computer system with processor 1014 and backup module 110, inherently has a RTC/clocking mechanism for generating clocking/timing signals for proper computing operations [i.e. detect timing; 9/25-31], and include a multiplexer/selector for selecting volumes for backup/replications from backup client (Fig. 1; 3/60-4/3; 4/4-41; 6/37-64), independent from said computer (backup server 100 is separate and independent from backup client 140; Fig. 1), for controlling the connection between said plurality of storage devices to said computer system such that at any given time at least one backup storage device has a wired or wireless connection to the computer system (devices connected through wired/wireless network; 18/54-65), and the control module selects the backup storage device or devices (select source and targets of backup; 3/10-16, 33-38; 7/20-32; not all devices are used as backup, only select devices that meet set requirements; 3/10, 16, 33-38; 4/50; 6/45-46; 7/25-28) to be connected to the computer system, wherein backup to the selected backup storage device(s) is performed according to a predetermined schedule (backup controller/module performing backup operations; 3/60-4/42); to selected devices according to a schedule; 9/23; 14/23-26,30-32; 16/60-62)) .

As to claim 2:
Krinke teaches one or more backup storage devices are virtual partitions on a same hardware storage device (backup device can be physical or logical drive/partition; 2/38-45, 5/45-50). 
As to claim 3,15:
Krinke teaches a backup storage device can replace the main storage device of the computer system (destination device can be chosen to any drive/disk, such as main disk; 2/63-3/15, 3/60-43, 5/38-68). 
As to claim 4,16:

As to claim 6:
Krinke teaches the backed-up data comprises an image of a computer hard drive (image backup; 4/16-40, 5/1-3, 6/19-22). 
As to claim 7,18:
Krinke teaches the backed-up data comprises a clone of a computer hard drive (image/mirror/duplicate/clone backup of drive; 2/40-42, 2/52-54, 6/20-24). 
As to claim 8,19:
Krinke teaches the controller is implemented in a hardware platform comprising: a microcontroller, a programmable logic device (CPLD/FPGA) or a dedicated ASIC (storage controller can be implemented as ASIC; 17/50-57, 201/40-44). 
As to claim 9,20:
Krinke teaches the selected storage device remains connected to the computer system (storage device connected to system; Fig. 1,10; 5/10-15, 11/45-52, 18/24-26). 
As to claim 10:
Krinke teaches the selected storage device is only connected to the computer system when data is backed up (devices are removable and can be can be removed after backup; 19/60-67). 
As to claim 11-12:
one or more processing comprising verifying the integrity of the data; verifying that the data does not contain malicious code; or authenticating the data (detect data modification/integrity 12/22-23; detect data backup failure; 10/5-7, 15/16). 
As to claim 17:
Krinke teaches the backed-up data comprises computer image (backup image; Abstract). 
As to claim 21:
Krinke teaches processing actions comprises encoding or compressing data (data encryption or compression; 12/13-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138